DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 4, 7-10, 12, 13, and 16 under 35 U.S.C. 102(a)(2) and claims 5, 6, 11, 14, and 15 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1, 4, 8, and 16 have been amended, claim 14 has been cancelled, and claims 17 and 18 have been added to the claim set.  Thus, claims 1-13 and 15-18 are presented for examination.

Allowable Subject Matter
Claims 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Tang et al. [U.S. Patent 10,074,247], discloses an open detection device connected to an object storage device where the open detection device detects and determines the opening of a package (figure 1, item 26 and column 4, lines 38-58) and a user device, in the form of a computer of smartphone device, receiving a token in order to control the opening of a locked package (figure 6 and column 8, lines 11-38). However, no art of record discloses the gesture recognition module is configured to make the storage unit perform an opening action according to a lifting gesture of the user nor executing a closing action according to a pressing gesture of the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The most similar art of record, Tang et al. [U.S. Patent 10,074,247], discloses an open detection device connected to an object storage device where the open detection device detects and determines the opening of a package (figure 1, item 26 and column 4, lines 38-58) and a user device, in the form of a computer of smartphone device, receiving a token in order to control the opening of a locked package (figure 6 and column 8, lines 11-38). However, no art of record discloses the gesture recognition module is configured to make the storage unit perform an opening action according to a lifting gesture of the user nor executing a closing action according to a pressing gesture of the user.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. [U.S. Patent 10,074,247].

With regard to claim 1, Tang et al. meets the limitations of:
a storage detection method for assisting a storage device to realize smart storage, the method comprising detecting a storage state of the storage device [an open detection device connected to an object storage device where the open detection device detects and determines the opening of a package (figure 1, item 26 and column 4, lines 38-58)]
upon detecting that the storage state of the storage device is changed, sending a request for updating storage information of an article to a server, which allows the server to obtain updated storage information of an article according to the request for updating storage information of an article [a third party shipper’s server receiving an indication regarding the opening of a package (figure 1, item 32 and column 4, lines 28-37)]
detecting a storage state of the storage device, the storage state being associated with an opening state and a closing state of the storage device, the storage state being characterized by a change of state between the opening state and the closing state of the storage device [the detection of an opening of a container thereby denoting the removal of a product where the closed container state would infer the shipped item remaining intact in the container (column 11, lines 25-53)]

With regard to claim 3, Tang et al. meets the limitations of:
upon detecting that the storage state of the storage device is changed, sending prompt information and obtaining the request for updating storage information of an article sent according to the prompt information and pre-update storage information of an article and the updated storage information of an article [a text message informing a user of the detected opening of a storage device (figure 1, item 42 and column 4, lines 38-58)]
upon detecting that the storage state of the storage device is changed, controlling a human-computer interaction module and a communication module [a text message informing a user, via a mobile device, of the detected opening of a storage device (figure 1, item 42 and column 4, lines 38-58)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. [U.S. Patent 10,074,247] in view of Burrows [U.S. Patent Publication 2009/0015245].

With regard to claim 2, Tang et al. fails to disclose of wherein the detecting the storage state of the storage device comprises: detecting a change in a surrounding magnetic field strength by a Hall sensor mounted in the storage device, thereby detecting the storage state of the storage device, when a user approaches or opens or closes the storage device.  In the field of container devices, Burrows teaches:
wherein the detecting the storage state of the storage device comprises: detecting a change in a surrounding magnetic field strength by a Hall sensor mounted in the storage device, thereby detecting the storage state of the storage device, when a user approaches or opens or closes the storage device [the use of a hall sensor in determining the closing of a container (paragraph 0040)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Tang et al. and Burrows to create a container devices that uses a hall sensor in determining the closing of a container in order to notify a monitoring asset of the opened or closed status of the monitored container wherein the motivation to combine is to create a wirelessly monitored container for assets (Tang et al., column 1, lines 6-12).

Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. 
On page 7, the Applicants state “On page 6, the Office Action suggests that Tang teaches ‘detecting a storage state of the storage device.’ Applicant respectfully disagrees. Tang discloses ‘an open device’ configured to ‘detect the opening of the package and to transmit a message to the merchant (and/or shipper).’ (Tang, column 3, lines 36-40.) It is to be noted that the detection method disclosed in Tang concerns only the opening state of the package for communicating the package opening information among various terminals. Tang does not teach or suggest the closing state and the change of storage state therebetween as recited in claim 1.”  The examiner respectfully disagrees.
Tang et al. discloses the detection of an opening of a container thereby denoting the removal of a product where the closed container state (column 11, lines 25-53).  When said container is unopened, the RFID tag attached to the product is polled by an RFID reader thereby characterizing the container as closed and the product remaining inside resulting in the container being untampered (column 11, lines 25-53).  For this reason, the rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689